DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on January 19, 2021, has been entered.

Status of Claims
This Office Action is in response to the request for continued examination filed January 19, 2021.
Claims 5, 7, 9, 12, 14, 35, 38, and 40 were previously cancelled.
Claims 1 and 28 have been amended.
Claims 2-4, 6, 8, 10-11, 13, 15-27, 29-34, 36-37, 39, and 41-54 are in their original presentation or the form of a previous presentation.
Claims 1-4, 6, 8, 10, 11, 13, 15-34, 36-37, 39, and 41-54 are currently pending and have been examined.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 1-4, 6, 8, 10, 11, 13, 15-34, 36-37, 39, and 41-54  is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Step 1
The claim(s) recite(s) subject matter within a statutory category as a process (claim 28) and  a machine (claim 1), which is recited as a method and system performs the steps and/or functions of: a data store configured to receive and store clinical and non-clinical data associated with a plurality of patients, the clinical and non-clinical data being selected from the group consisting of: past medical history, age, weight, height, race, gender, marital status, education, address, housing status, allergy and adverse medical reactions, family medical information, prior surgical information, emergency room records, medication administration records, culture results, clinical notes and records, gynecological and obstetric information, mental status examination, vaccination records, radiological imaging exams, invasive visualization procedures, psychiatric treatment information, prior histological specimens, laboratory results, genetic information, socio-economic status, type and nature of employment, job history, lifestyle, hospital utilization patterns, addictive substance use, frequency of physician or health system contact, location and frequency of habitation changes, census and demographic data, neighborhood environments, diet, proximity and number of family or care-giving assistants, travel history, social media data, social workers' notes, pharmaceutical and supplement intake information, focused genotype testing, medical insurance information, exercise information, occupational chemical exposure records, predictive screening health questionnaires, personality tests, census and demographic data, neighborhood environment data, and participation in food, housing, and utilities assistance registries; a user interface device of a first computing device selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer configured to receive user input of current information related to the plurality of patients, the current information selected from the group consisting of notes, observations, diagnosis, and prescribed treatment; a plurality of monitors configured to sense a plurality of parameters associated with the plurality of patients and further configured to generate real-time patient monitor data including sensed locations of the plurality of patients, the plurality of monitors2Application No.: 14/326,863Attorney Docket No.: PCCI-PO0012US-NP selected from the group consisting of blood pressure devices, glucose meters, heart rate monitors, oxygen saturation monitors, and presence sensors; a data analysis module configured to access the data store, preprocess the data using natural language processing, and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data including the presence data, and identify at least one adverse event associated with the care of each of the plurality of patients, the data analysis module being configured to apply at least one predictive model to the clinical and non-clinical data and the current information and real-time patient monitor data in consideration of a plurality of weighted risk variables and risk thresholds to identify the at least one adverse event for each patient; and a data presentation module associated with a second computing device selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer configured .

Step 2A: Prong 1
When taken individually and as a whole, the steps corresponds to concepts identified as abstract ideas by the courts, such as “a mental process”, which are 
The claim is directed to a system to perform the process of monitoring patient data and identifying an adverse event, which is performed by the system analyzing clinical and non-clinical data, current information related to the patient, and patient monitoring data using a mathematical concept, identifying an adverse event based on the analysis, and notifying a healthcare professional when an adverse event has been identified.

Step 2A: Prong 2
The claims do not include additional elements that are sufficient to be considered a practical application because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), generally linking the application of the abstract idea to a particular field of use or technological environment (2106.05(h)), or mere instructions to apply it with a computer (MPEP 2106.05(f)), as discussed below.

Insignificant Extra-Solution Activity
The steps of receiving and storing clinical and non-clinical data, receiving user input of current information, and receiving patient monitoring data are examples of mere data gathering, which is an insignificant extra-solution activity (MPEP 2106.5(g)). 
The steps specifying the types of data that are considered clinical and non-clinical data, specifying the types of data that are current information related to the patient, specifying the types of sensors used to generate monitoring data, and the steps specifying the data to be analyzed be “current information and real-time patient monitor data including the presence data” are examples of selecting by type or source the data to be manipulated, which is an extra-solution activity (MPEP 2106.05(g)). 

The step of presenting information associated with the identified at least one adverse event associated with the care of each of the plurality of patients to a healthcare professional is an example of necessary data outputting. Necessary data outputting is an insignificant extra-solution activity (MPEP 2106.05(g)).
Insignificant extra-solution activities are not sufficient to integrate the abstract idea into a practical application or cause the claim to amount to significantly more than the abstract idea (MPEP 2106.05(g))

Generally Linking Implementation a Particular Technological Environment or Field of Use
The steps reciting generically recited components of a computer system, such as specifying the types of computing devices to be used and the type of monitors, and requiring the data be preprocessed using natural language processing, only serve to generally link the implementation of the abstract idea to a technological environment, which would be a system of networked computers and monitoring devices, wherein the computers are capable of performing natural language processing.
Generally linking the application of the abstract idea to a particular field of use or technological environment is not sufficient to integrate the abstract idea into a practical 

Mere Instructions to Apply the Abstract Idea Using a Computer
The steps reciting the use of computer components, such as “a user interface device of a first computing device… configured to receive user input”; “a plurality of monitors configured to sense a plurality of parameters”; “preprocess the data using natural language processing”; and “a data presentation module associated with a second computing device… configured to present information”, serve as mere instructions to apply the abstract idea using a computer. Mere instructions to apply the abstract idea using a computer are not sufficient to integrate the abstract idea into a practical application or amount to significantly more than the abstract idea (MPEP 2106.05(f)). 

Step 2B
The claims also do not include additional elements that are sufficient to be considered a significantly more than the abstract idea because the additional elements amount to: insignificant extra-solution activity (MPEP 2106.05(g)), mere instructions to apply it with a computer (MPEP 2106.05(f)), generally linking the application of the abstract idea to a particular field of use or technological environment (MPEP 2106.05(h)), or a well-understood, routine, and conventional limitation (MPEP 2106.05(d)), as discussed below.
The claims recites the additional limitations of: remote patient monitoring and accessing patient data; presenting the information associated with the identified at least one adverse event associated with the care of the plurality of patients according to the ranking to a healthcare professional (claim 1); computing devices selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer (claim 1); preprocessing 
The remote patient monitoring and accessing patient data is mere data gathering that is required to identify the patients at risk of an adverse event. Data gathering has been identified as an insignificant extra-solution activity (MPEP 2106.05(g)).
The presentation of the information to the healthcare professional is an outputting of data that would be required in order to notify the healthcare professionals of the identified adverse event, which is an insignificant extra-solution activity (MPEP 2106.05(g)(3)).
The computing devices selected from the group consisting of: laptop computer, smart mobile phone, tablet computer, and desktop computer are described in the specification at par. [0014], [0159], [0185]). Each time they are not described with any further detail that would suggest the computers are not anything other than generic computers.
The preprocessing of the data using natural language processing is an extra-solution activity performed by the computer to process information from unstructured data sources. This step is an extra-solution activity because the claims are directed towards the analysis of the data in order to identify any potential adverse events. The preprocessing of the information is a step that is performed in order to put the information in a format that would allow for any unstructured data to be analyzed. It is an analysis step performed before the analysis step, therefore, it is a pre-solution activity. Extra-solution activity is listed in MPEP 2106.05.I.A as a type of limitation that does not amount to significantly more than the abstract idea.
The computer system is nothing more than computer components performing functions that are well-understood, routine, and conventional functions of a generic computer. The specification at par. [0009] recites that the computer is “specially-programmed”. However, the Alappat, now considered superseded) or is a 'particular machine' (as in Bilski), the examiner should look at whether the added elements provide significantly more than the judicial exception.” (MPEP 2106.05(b).I.). In the claims at issue in this specification, the system contains “a data store operable to receive and store clinical and non-clinical data”, “a user interface configured to receive user input”, “a monitor” configured to sense at least one parameter associated with the plurality of patients”, “a data analysis module” configured to analyze the data by applying a predictive model to the data, and “a data presentation module” to display the event determined by the analysis module. 
Each of these modules perform a function that is identified in MPEP 2106.05(d) as a well-understood, routine, and conventional function of a generic computer. The data store receives data transmitted over a network, and stores and retrieves information from a memory. The monitor is discussed as well-understood, routine, and conventional in further detail below. The data analysis module, by applying the predictive model, is “performing repetitive calculations”. The data presentation module is displaying the data, but it is recited in the specification that the user interface and the data presentation can be performed by conventional computing devices (see par. [0014]). Because all of the tasks performed by the “specially-programmed” computer are tasks that are considered to be well-understood, routine, and conventional functions of a generic computer, and their use in combination in the system does not provide significantly more than the judicial exception. 
In describing the data store, the system describes the data sources as being a patient EMR or any of a number of sources of well-understood, routine, and conventional data sources (Par. [0009], “The patient data 12 include 15real-time and near real-time data streams from a variety of data sources including historical or stored data from one or more hospital and 20system data (e.g., AMCOM software), human capital management software data (e.g., PeopleSoft HR), pharmacy department adverse drug reaction reporting data, etc.”). The specification’s discussion of the data store as including historical and stored data from other databases shows that the data store is simply a component that performs the function of receiving data transmitted over a network and “[s]toring and retrieving information in memory”. Both of which are listed in MPEP 2106.05(d).II as well understood, routine, and conventional functions of a generic computer.
The monitor, vital sign monitor, and glucose sensor can be generic patient monitoring devices (Par. [0010], “monitors (such as blood pressure devices and glucose meters)”), and are further described at a high degree of generality in par. [0012] as “data sources… from different areas of the hospital, clinics, patient care facilities, patient home monitoring devices, and other available clinical or healthcare sources.” The broadest reasonable interpretation of the monitors when using both the description in par. [0010] that includes “glucose meters” and the generic description of “patient home monitoring devices” would include devices that are widely commercially available to consumers for use in patient monitoring, such as glucose meters used by diabetic patients to monitor glucose levels as part of their care. This use of widely commercially available devices amounts to a well-understood, routine, and conventional limitation, which is recited in MPEP 2106.05.I.A. as not being sufficient to amount to significantly more than the abstract idea.
The user interface and data presentation module can both be in the form of a graphical user interface receiving and displaying information on a generic computing device (Par. [00159], “the attending physician enters relevant information from his/her own assessment in the EMR, which may be via a graphical user interface on a table computer, a laptop computer, a desktop EPG has stated that the display of data without some means that is arguably a technological advancement over current means available is not significantly more than the abstract idea (at pg. 10 of the slip opinion). Because the specification describes the interface as being an interface that is displayable using generic computer components and there is no suggestion that the method of display is an improvement over previous techniques for displaying information, the graphical user interface as claimed is not considered to amount to significantly more than the abstract idea.
The use of RFID sensors is recited at a high degree of generality in par. [0013] of the specification as, “The presence sensors 18 and tags may be implemented by RFID and/or other suitable technology now known or later developed.” This shows that the reason the RFID sensor is used is because it is a known technology for performing the step of patient monitoring, and description in the specification considers any type of technology known, either now or in the future, that is capable of performing this function. Therefore, the specification shows that the RFID sensor is used because it is a well-understood, routine, and conventional technology used to perform that function. The use of well-understood, routine, and conventional technology is not sufficient to amount to significantly more than the abstract idea. MPEP 2106.I.A.
The video camera is recited at a high degree of generality at par. [0013] of the specification as stating “a plurality of stationary and mobile video cameras 20 are distributed at various locations in the hospital to enable patient monitoring and identify biological changes in the patient.” The use of a video camera to monitor a patient is a well-understood, routine, and conventional way to remotely monitor a patient (see Rosenfeld, par. [0128], “In this embodiment, monitoring continues using typical monitoring means that have been described 
The computer-readable medium is not recited at all except for the recitation of the limitation in claim 54. However, since the specification describes the use of generic computer components (see par. [0014], [00159], and [00185]), the medium containing the instructions to execute the process would be a medium that is readable by such a generic computer component. So the broadest reasonable interpretation of a medium containing instructions to perform the method using the generic computer components recited in the specification would include CD-ROM, RAM, or other memory devices that are widely commercially available and conventional in use.
These are either well-understood, routine, and conventional components used for monitoring persons (the monitors) or generic components of a generic computer (the data store, the interface, the data presentation module, and the computer readable medium).
Generic computer components recited as performing generic computer functions that are well-understood, routine and conventional activities amount to no more than implementing the abstract idea with a computerized system. 
When considered as a whole, the components do not provide anything that is not present when the component parts are considered individually. Using the broadest reasonable interpretation, the system as a whole is a networked system of generic computers and patient monitors that gathers patient data over the network, uses a mathematical model to identify a possible event, and notify personnel. This is a system of conventional devices performing the abstract idea and insignificant extra-solution activities through these generically described 

Dependent Claim Analysis
Claims 2-4, 6, 8, 10-11, 13, and 15-27 are ultimately dependent from Claim(s) 1 and includes all the limitations of Claim(s) 1. Therefore, claim(s) 2-4, 6, 8, 10-11, 13, and 15-27 recite the same abstract idea of a mental process of claim 1. 
Claims 2-4 describe further limitations that recite additional iterations of the abstract idea. The system is using the same process of analyzing the same sets of patient data using a mathematical concept, but these claims each recite a different type of results.  
Claims 6, 8, and 10 describes further limitations regarding the functions of the data analysis module. These are broadly describing the types of computer programs that can be used to receive and process the data, which is generally linking the implementation of the abstract idea to a particular technological environment (MPEP 2106.05(h)).
Claims 11, 13, and 15-16 describe further limitations regarding the sources of the collected data. These are further describing collecting information by identifying the type and source of data that is to be analyzed, which is an insignificant extra-solution activity (MPEP 2106.05(g)).
Claims 17-21 describe further limitations regarding the display of the information on the data presentation module. These are an insignificant extra-solution activity akin to features related to types of ordering of electronic menus (MPEP 2106.05(g)(2)).
Claim 22 describes further limitations regarding the number of databases that make the data store. This is identifying by type and source the data to be manipulated because it is specifying where the data that is to be accessed is stored. Further, the steps performed of storing data in a memory and retrieving data from a memory are identified in MPEP 2106.05(d).II as well-understood, routine, and conventional functions of a generic computer.
Claims 23-27 describe further limitations regarding the how and when to notify a person about the occurrence of an adverse event. These are further describing the necessary data outputting (MPEP 2106.05(g)). Further, sending the notification to another person would require transmitting and receiving data over a computer network, which is identified in MPEP 2106.05(d).II as a well understood, routine, and conventional function of a generic computer.
Claims 29-34 and 36-37, 39, and 41-53 recite limitations that are the same or substantially similar to the limitations of claims 2-4, 6, 8, and 10-11, 13, and 15-27. Therefore claims 29-34 and 36-37, 39, and 41-53 are rejected for the same reasons.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
 
Claims 1, 2, 4, 6, 8, 10, 11, 13, 15, 16, 23-25, 28, 29, 31-34, 36, 37, 39, 41, 42, 48-50, 53, and 54 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rosenfeld (US PG Pub. 2006/0271408) in view of Rao (US Pat. 7,617,078), in further view of Sharbaugh (US PG Pub. 2008/0106374) and Magent (US PG Pub. 2010/0131434).

Regarding Claim 1
Regarding claim 1, Rosenfeld teaches 
A patient care surveillance system, comprising: a data store configured to receive and store clinical and non-clinical data 
Par. [0028], “In an embodiment of the present invention, a rules-based patient care system comprises a network, a database accessible via the network, a rules engine connected to the network, and a patient rules generator connected to the network.”
Par. [0029], “The database comprises patient data elements indicative of a medical condition associated with a patient.”
Par. [0009], "The remote command center also accesses other data relating to the condition of a patient. By way of illustration and not as limitation, the remote command center has access to data relating to personal information about the patient (name, address, marital status, age, gender, ethnicity, next of kin), med9ical history (illnesses, injuries, surgeries, allergies, medications), admissions information (symptoms, physiological data, time of admission, observations of admitting caregiver), treatment, lab data, test reports (radiology reports and microbiology reports for example), physician's notes, a patient's diagnosis, prescriptions, history, condition, laboratory results and 
Associated with a plurality of patients 
Par. [0008], “An embodiment of the present invention uses a telecommunications network to facilitate rules-based care of patients receiving care in a healthcare location.”
Par. [0009], “The remote command center receives the monitoring data from all patient monitoring stations. The remote command center also accesses other data relating to the condition of the patient.”
The use of the singular patient in the Rosenfeld reference is meant to illustrate how each individual patient of the plurality of monitored patients are monitored.
The clinical and non- clinical data are selected from the group consisting of: past medical history, age, weight, height, race, gender, marital status, education, address, housing status, allergy and adverse medical 39 DAL:896990.1 reactions, family medical information, prior surgical information, emergency room records, medication administration records, culture results, clinical notes and records, gynecological and obstetric information, mental status examination, vaccination records, radiological imaging exams, invasive visualization procedures, psychiatric treatment information, prior histological 5 specimens, laboratory results, genetic information, socio-economic status, type and nature of employment, job history, lifestyle, hospital utilization patterns, addictive substance use, frequency of physician or health system contact, location and frequency of habitation changes, census and demographic data, neighborhood environments, diet, proximity and number of family or care-giving assistants, travel history, social media data, social workers' notes, pharmaceutical 10 and supplement intake information, focused genotype testing, medical insurance information, exercise information, occupational chemical exposure records, predictive screening health questionnaires, personality tests, census and demographic data, neighborhood environment data, and participation in food, housing, and utilities assistance registries 
Par. [0009], “The remote command center also accesses other data relating to the condition of a patient. By way of illustration and not as limitation, the remote command center has access to data relating to personal information about the patient (name, address, marital status, age, gender, ethnicity, next of kin), medical history (illnesses, injuries, surgeries, allergies, medications), admissions information (symptoms, physiological data, time of admission, observations of admitting caregiver), treatment, lab data, test reports (radiology reports and microbiology reports for example), physician's notes, a patient's diagnosis, prescriptions, history, condition, laboratory results and other health-relevant data (collectively 'patient data') to the extent available from the healthcare location.”
Because the system uses at least two types of data that are recited in the group of claim 1 and the system recites the use of data that is included in the descriptions of both clinical data and non-clinical data in the specification, the Rosenfeld reference teaches using “clinical and non-clinical data selected in the group consisting of…”
A user interface device of a first computing device selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer configured to receive user input of current information related to the plurality of patients
Par. [0061], “Patient monitoring station "A" 105 comprises a general purpose computer 110, a patient monitoring device 115, a camera 120, and a duplex audio system 125.”
Par. [0062], “General purpose computer 110 provides data entry, display and printing capabilities through means known to those skilled in the art.”
Par. [0073], “A general purpose computer 210 allows on site care givers to provide additional data that may be germane to the care of the patient.”
Par. [0095], “FIG. 5 illustrates an order writing data flow according to an embodiment of the present invention. Referring to FIG. 5, order entry user interface 500 allows the caregiver to order procedures and medication to assist the patients at a patient monitoring station. For example, the caregiver can order an ECG 504. Thereafter the order is reviewed and a digital signature relating to the caregiver is supplied 506.”
Par. [0096], “In this module the digital signature of a caregiver is affixed to the order electronically and the order is approved 507. Thereafter it is provided to the data output system 510 where again the orders are printed or transmitted via HL7 for the patient monitoring station 516, for the pharmacy 517 and for the treatment facility data system 518. In this case, any medications that are ordered are then provided to the medications list file in the database 514 so that the complete list of all medications that are being administered to the patient is current.”
The current information selected from the group consisting of notes, observations, diagnosis, and prescribed treatment
Par. [0067], “In an embodiment of the present invention, patient assessment module 135 acquires data relating to a patient's diagnosis, prescriptions, history, condition, laboratory results and other health-relevant data. These data may be acquired via a survey or by reference to a database in which the patient condition data are stored.”
Observations of the admitting caregiver, physician’s notes, a patient’s diagnosis, and prescriptions are all included in the list of assessment data in par. [0009].
See also par. [0096] that describes the caregiver ordering a prescription, having it approved and sent to the pharmacy, and then having the information regarding the order added to the medication file for the patient in the database
A plurality of monitors 
Par. [0061], “While FIG. 1 illustrates a patient monitoring device, the invention is not so limited. Multiple patient monitoring devices may be used without departing from the scope of the present invention. For the sake of clarity, the description that follows will refer to patient monitoring 115. "
Configured to sense a plurality of parameters associated with the plurality of patients and further configured to generate real-time patient monitor data 
Par. [0073], “Patient monitoring devices acquire physiological data from a patient in real-time.”
Par. [0078], “In another embodiment of the present invention, a rule is based on multiple variables. By way of illustration, a rule is contravened if the rules engine determines that monitored data reflects both a simultaneous increase in heart rate of 25% and a decrease in blood pressure of 20%, occurring over a time interval of 2 hours.”
The plurality of monitors selected from the group consisting of blood pressure devices, glucose meters, heart rate monitors, oxygen saturation monitors, and presence sensors
Par. [0077], “For this threshold, current heart rate, calculated each minute based on the median value over the preceding 5 minutes, is compared each minute to the baseline value (the median value over the preceding 4 hours).”
Par. [0078], “In another embodiment of the present invention, a rule is based on multiple variables. By way of illustration, a rule is contravened if the rules engine determines that monitored data reflects both a simultaneous increase in heart rate of 25% and a decrease in blood pressure of 20%, occurring over a time interval of 2 hours.”
The ability to determine the locations of the plurality of patients 
Par. [0128], “In another embodiment of the present invention, a critical care hospital bed comprises monitoring instruments linked to a wireless network. This serves the needs of those patients who are transported from one location to another (either internal to a hospital or to other hospitals or diagnostic centers) for testing, procedures or other reasons. In this embodiment, monitoring continues using typical monitoring means that have been described above which include, without limitation, physiological monitoring equipment, video monitoring equipment and an emergency call button, all of which transmit their signals in a wireless fashion so that movement of the patient bed does not interrupt the transmission of information.”
This shows that it is important for the system to be able to continually monitor patients as they are moved from one location of the hospital to another.
Par. [0122], “To facilitate the emergency call capability of the present invention, in addition to the various network connections of a more automated type, an emergency "call button" is provided at each critical care location. This could by or near each bed, at a nurse's station, at a mobile care bed or any location where the patient may be located. When pressed, the call button causes a message to be sent to the emergency alert server at the command center that a patient emergency has occurred.”
This shows that the system recognizes the importance of knowing the location of the patient so that providers can respond in the case of emergency. The ability to respond to an alarm from an emergency call button placed on a mobile care bed shows that there are monitors that can sense locations of items as they are moved about the hospital.
A data analysis module 
Par. [0069], Remote command center comprises a patient rules generator, a rules engine, decision support system, display and control system, and audio/video (A/V) conferencing server. Decision support system issues instructions to the rules generator when rules required for a patient. Once the rules are generated by rules generator, the decision support system causes the rule to be referred to the rules engine for subsequent application to the specific patient for whom the rule was originally generated.”
The combination of the decision support system, the rules generator, and rules engine, work together to analyze the data, so they work as a data analysis module.
Configured to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data 
Par. [0067], In an embodiment of the present invention, patient assessment module acquires data relating to a patient’s diagnosis, prescriptions, history, condition, laboratory results and other health-relevant data. These data may be acquired via a survey or by reference to a database in which the patient condition data are stored.”
Par. [0075], “The rules engine continuously applies a rule to selected data elements of patient assessment data (assessment data is all data relevant to the health of a patient) to determine whether the rule for a monitored patient has been contravened.”
Par. [0074], “the remote command center receives monitored data from patient monitoring station and patient condition data from patient assessment module via network through network interface. Monitored data comprises real-time data received from monitoring equipment at patient monitoring station that is configured to receive physiological data monitored patient and associated with patient monitoring station.”
The rules engine access and analyzes relevant patient data (the data listed as assessment data in par. [0009] includes both clinical and non-clinical data) and it further receives real-time monitoring data from patient monitors. It then analyzes the data to determine whether the rules that were generated as part of the data analysis module has been contravened.
And identify at least one adverse event associated with the care of each of the plurality of patients 
Par. [0103], “Referring to Fig. 6A, a datastore comprising patient data is accessed by the DSA [decision support algorithm] for data indicative of 
Par. [0104], "If the data are sufficient, a determination is made whether the patient meets criteria for a clinical infection as measured by elevated temperature and leukocystosis.”	
An adverse event, as defined in the specification, is an “unintended injury to the patient resulting from or contributing to medical care that requires additional monitoring, treatment, or hospitalization, or that results in death." (Par. [0003] of specification). An infection that possibly arose from the patient's care qualifies as an adverse event under that definition.
The data analysis module being configured to apply at least one predictive model to the clinical and non-clinical data and the current information and real-time patient monitor data in consideration of a plurality of weighted risk variables and risk thresholds to identify the at least one adverse event for each patient
Par. [0010], “Rules for each monitored patient may be established and changed at the remote command center for each as the patients' conditions warrant.”
Par. [0032], “The patient rules generator is adapted for creating the patient rule, acquiring rules performance measures indicative of the ability of the rule to predict the change in the condition of the patient, and determining from the rules performance measures whether to revise the rule. In an embodiment of the present invention, the patient rule comprises an algorithm.”
Par. [0074], “Referring again to FIG. 1, the remote command center 125 receives monitored data from patient monitoring station "A" 105 and patient 
The current information data is among the data listed as assessment data.
Par. [0075], “The rules engine 160 continuously applies a rule to selected data elements of patient assessment data (assessment data is all data relevant to the health of a patient) to determine whether the rule for a monitored patient has been contravened.”
The assessment data listed in Par. [0009] includes clinical and non-clinical data and data recited as being “current information”, such as diagnosis, prescription, physician’s notes.
Par. [0079], “For multi-variable rules, thresholds rely on known or learned associations between changes in multiple variables, which variables may comprise diverse data types. Thus, a rule may associate monitored physiological data with patient clinical data. The association may change depending on the diagnosis of the patient, the medication given the patient, and the results of laboratory data. For example, a rule may associate central venous pressure and urine output, because simultaneous decreases in these two variables can indicate that a patient is developing hypovolemia. Another rule may cause the rules engine to evaluate laboratory data (e.g. looking for need to exclude active bleeding and possibly to administer blood).”
Par. [0081], “In another embodiment of the present invention, patient rules generator 155 establishes one or more rules for the monitored patient 
A data presentation module associated with a second computing device selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer configured to present information associated with the identified at least one adverse event associated with the care of the plurality of patients to a healthcare professional 
Par. [0084], “In another embodiment of the present invention, patient monitoring equipment acquires monitored data elements from a patient monitoring station and stores monitoring data in general purpose computer 110. The stored monitoring data is sent from general purpose computer 110 to the remote command center 150 along with patient data under control of 
Par. [0085] “In still another embodiment of the present invention, the delivery of stored monitoring data and patient data is expedited by an urgent consultation warning system (herein, the UCWS) operated by general purpose computer 110. The UCWS constantly evaluates the monitoring data and patient data before those data are stored to determine if an event has occurred that warrants an urgent consultation. By way of illustration and not as a limitation, changes in hemodynamic and respiratory measures over time indicative of a degrading condition of a patient would trigger an immediate reporting of all stored monitored and patient data to the remote command center 150 for evaluation.”
Par. [0086], “A display and control system 165 comprises a video display unit 305, a computer terminal 310, a camera control 315, and an audio control 320. The computer terminal 310 allows selecting the layout and content 
Par. [0127], “When a user logs into a workstation at the command center a user alert service subscribes to the emergency alert server and waits for any emergency message in the background. Upon receiving an emergency message, the service will popup a window with the message on top of the desktop and stay there until the user dismisses or acknowledges the alert. The user alert service the loads video assessment module to allow the command center to view the bed with the emergency.”
The description of the computer terminal in par. [0086] and the description of how “the service will popup a window with the message on top of the desktop and stay there until the user dismisses or acknowledges the alert” both describe a computer that would be considered a “desktop computer” (see also Par. [0087).
However Rosenfeld does not teach 
The first computing device selected from the group consisting of laptop computer, smart mobile phone, tablet computer, and desktop computer
The data analysis module preprocessing the data using a natural language processing module
Monitors configured to sense data including sensed locations of the plurality of patients
A data analysis module configure to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data including the presence data
Ranking the plurality of patients in response to each patient’s risk associated with the at least one adverse event
The information being presented according to the ranking
Rao teaches 
The data analysis module preprocessing the data using a natural language processing module 
Col. 2, ln. 9-13, “The extraction component may be configured to extract key phrases from free text treatment notes. Other natural language processing/natural language understanding methods may also be used instead of, or in conjunction with phrase extraction to extract information from free text.”
Extracting the key phrases from the free text is preprocessing the treatment notes for use as structured data.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenfeld the ability to perform natural language processing as part of the data analysis module, as taught by Rao, because it allows the system to "extract key phrases from free text treatment notes." (Rao, col. 2, ln. 9-10).
Sharbaugh teaches
Monitors configured to sense data including sensed locations of the plurality of patients 
Par. [0033], “The location of the caregiver, support personnel, patient and/or family members can be determined using known techniques for processing identification signals. For example, one or more identification signal readers could be positioned in the room to allow the system to sense the presence of a tag in the space and/or allow triangulation through multiple sensors to 
A data analysis module configure to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data including the presence data
Par. [0056], “In another aspect, the system can include control, monitoring, or notification functions. The identification system may be configured to determine the location of an identified person. Then the server or processor can use that location information to provide an appropriate response. For example, if a patient gets out of bed, the system can turn on a light, issue an audible warning, reminder, or alert.”
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to have the location of the patients of the combination of Rosenfeld and Rao determine their tracked location using monitors, as taught by Sharbaugh, because the location sensors can give the system instant indications of their exact position and issue any notifications that might be appropriate based on the patient’s location (see Sharbaugh, par. [0033], [0056]) so that the patient's location can be monitored by the system as part of their care (see Rosenfeld, par. [0057]).
Magent teaches
Ranking the plurality of patients in response to each patient’s risk associated with the at least one adverse event and presenting the patient information according to the ranking
Par. [0064], “As mentioned above, front end 104 presents patient data to users of system 100. In one embodiment, front end 104 includes a user interface 116 with at least one display region presenting the health -risk score of a patient. For example, FIG. 2 illustrates a webpage 202, which is 
See also Fig. 2.
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenfeld, Rao, and Sharbaugh the ability to rank the plurality of patients in response to each patient’s risk associated with the at least one adverse event and present the information according to the ranking, as taught by Magent, because it provides the physician the patient data “in an organized, simplified, and effective manner” (Magent, par. [0009]), which allows the physician to attend to the patients most in need of care (i.e., a high risk score) before they experience a serious medical event (see Magent, par. [0010]).

Regarding Claim 2
Regarding claim 2, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches configured to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data (Par. [0067], In an embodiment of the present invention, patient assessment module acquires data relating to a patient’s diagnosis, , and identify at least one disease associated with the at least one patient (Par. [0076], “In still another embodiment of the present invention, a rule dictates threshold limits for changes over time of specific vital sign data. Thresholds that are patient-specific disease-specific are established.”; Par. [0116], “A determination is made whether the results of the tests are normal. If the test indicates an abnormality, the DSA issues a message comprising a recommendation to consider a diagnosis of acalculous cholecystitis…”).

Regarding Claim 4
Regarding claim 4, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches configured to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data (Par. [0067], In an embodiment of the present , and identify at least one recommended treatment option for the at least one patient (Par. [0116], “A determination is made whether the results of the tests are normal. If the test indicates an abnormality, the DSA issues a message comprising a recommendation to consider a diagnosis of acalculous cholecystitis, administer systemic antibiotics and perform either a cholecystectomy or percutaneous drainage. If the results are normal, acalculous cholecystitis is excluded.”; Providing a recommendation to administer antibiotics or perform drainage are recommended treatment options for the care of the patient.)

Regarding Claim 6
Regarding claim 6, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data analysis module comprising a data integration module configured to perform data extraction (Col. 4, ln. 57-60, "The extraction component deals with gleaning small pieces of information from each data source regarding a patient, which are represented as probabilistic assertions about the patient at a particular time."), cleansing (Col. 5, ln. 37-40, “As mentioned, the extraction component takes information from the CPR to produce probabilistic assertions (elements) about the patient that are relevant to an instant in time or time period.”; The extraction component takes the unstructured data and it converts it into a desired format, i.e. a statement regarding the probability of a condition being true or not true.), and manipulation (Col. 9, ln. 7-11, “Each (smoothed) oi is in the form of an a posteriori probability of a variable given the small context that it is extracted from. All observations, Oji(v), about a variable for a single time ti are combined into one assertion in a straightforward manner by using Bayes’ theorem: [equation]”; The data mining system of Rao allows the system to extract the data, convert it into a probabilistic statement, and then make a determination about the probability of the occurrence using Bayes' theorem.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include the data extraction system of Rao with the patient monitoring system of Rosenfeld because "mining clinical information could lead to insights that otherwise would be difficult or impossible to obtain", so it would “be desirable and highly advantageous to provide techniques for mining structured high-quality clinical information.” (Col. 1, ln. 43-47).

Regarding Claim 8
Regarding claim 8, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data analysis module comprising an artificial intelligence tuning module configured to fine tune the data analysis based on actual observed outcomes compared to predicted outcomes to provide more accurate results (Par. [0032], “The patient rules generator is adapted for creating the patient rule, acquiring rules performance measures indicative of the ability of the rule to predict the change in the condition of the patient, and determining from the rules performance measures whether to revise the rule. In an embodiment of the present invention, the patient rule comprises an algorithm.”; Par. [0033], “In an embodiment of the present invention, the rules performance measures are derived from information provided by health care providers. By way of illustration and not as a limitation, doctors, nurses, intensivists, surgeons, and laboratory technicians may provide information relating to the performance of a rule.”; The rules generator creates a rule. Then healthcare providers input information relating to the performance of a rule. Since the rule relates to the predicting the care and condition of a patient, information relating to the performance of a rule would be actual data based on the observed outcomes of the treatment of the patient. Taking that information from the healthcare providers, deriving rules performance measures from that information, and determining whether to revise the rule according to the rules performance measures is fine tuning the rule.).

Regarding Claim 10
Regarding claim 10, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the user interface is configured to receive user input of a patient's symptoms (Par. [0033], “In an embodiment of the present invention, the rules performance measures are derived from information provided by health care providers. By way of illustration and not as a limitation, doctors, nurses, intensivists, surgeons, and laboratory technicians may provide information relating to the performance of a rule.”; The rule is used to determine the patient’s treatment and predict the condition of the patient. The rules performance measures are measures that determine how effective the rule has been and is used in determining whether or not the rule should be revised. The information from which the rules performance measures are derived would then be information about the 

Regarding Claim 11
Regarding claim 11, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the monitor comprising a vital signs monitor configured to continually measure at least one patient’s vital signs and transmit the vital signs data for analysis by the data analysis module (Par. [0074], Referring again to Fig. 1, the remote command center receives monitored data from patient monitoring station and patient condition data from patient assessment module via network through network interface. Monitored data comprises real-time data received from monitoring equipment at patient monitoring station that is configured to receive physiological data monitored patient and associated with patient monitoring station.”; Par. [0078], “In another embodiment of the present invention, a rule is based on multiple variables. By way of illustration, a rule is contravened if the rules engine determines that monitored data reflects both a simultaneous increase in heart rate of 25% and a decrease in blood pressure of 20% occurring over a time interval of 2 hours.”; The system is configured to continually receive patient physiological monitoring data from the physiological monitors. Par. [0078] shows that the system can utilize both heart rate and blood pressure data, and the system can make calculations based on a time interval of 2 hours.).

Regarding Claim 13
Regarding claim 13, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the monitor comprising a plurality of RFID sensors configured to sense the presence of an RFID tag on the at least one patient.
Sharbaugh teaches the monitor comprising a plurality of RFID sensors configured to sense the presence of an RFID tag on the at least one patient (Par. [0010], “The identification system may comprise, for example, an ultrasound system, an infrared system, or a Radio Frequency Identification (RFID) tag assigned to each member of the care team (doctors, nurses, respiratory therapists, phlebotomists, housekeepers, clergy, etc.). The identification system can identify patients, family members and certain types of major equipment.”; Par. [0011], “In one example, an ultrasonic identification system includes a tag worn by the patient, family member and/or caregiver, or attached to equipment, which emits a series of sounds (which cannot be heard by humans) that are detected by a sensor located in the room.”; Though the example says that the patient would be wearing an ultrasonic tag, the ultrasonic identification system was just one type of a system that could be used. According to par. [0010], the same basics can be applied using a RFID system that can be used to identify patients. Further, having a plurality of sensors would have been obvious because it is simply a duplication of the sensor that is already taught by Sharbaugh. See also Par. [0019]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to have RFID sensors sense the presence of RFID tags on the patients because it is a way of automatically identifying the patient, and positively identifying the patient is a way to “decrease harmful medication events that happen as a result of mismatched information at the bedside.” (Sharbaugh, Par. [0003]).

Regarding Claim 15
Regarding claim 15, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld teaches the monitor comprising at least one video camera configured to capture moving images of at least one patient (Par. [0070], 

Regarding Claim 16
Regarding claim 16, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data presentation module being configured to receive user input of parameters specifying an adverse event type, a time window, and unit of interest (Par. [0122], “To facilitate the emergency call capability of the present invention, in addition to the various network connections of a more automated type, an emergency ‘call button’ is provided at each critical care location. This could by or near each bed, at a nurse’s station, at a mobile care bed or any location where the patient may be located. When pressed, the call button causes a message to be sent to the emergency alert server at the command center that a patient emergency has occurred.”; Par. [0126], “The emergency alert web service identifies the ward and bed directly from the IP address (unique to each video server) and input number it was passed. It then sends a message to all subscribing clients identifying the emergency condition, the ward, and bed.”).

Regarding Claim 23
Regarding claim 23, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data analysis module being configured to issue a notification (Par. [0075], “The rules engine continuously applies a rule to selected data elements of patient assessment data (assessment data is all data relevant to the health of a patient) to determine whether the rule for a monitored patient has , and the data presentation module being configured to transmit the notification to personnel relevant to the care of at least one patient (Par. [0121], “As the emergency alert server receives a message from a video server, it sends a message to all of the subscribed services in the command center.”; Par. [0127], “When a user logs into a workstation at the command center a user alert service subscribes to the emergency alert server and waits for any emergency message in the background.”; The user working at the command center that is subscribed to the alert system is considered to be personnel relevant to the care of the at least one patient.).

Regarding Claim 24
Regarding claim 24, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data analysis module being configured to issue a notification (Par. [0075], “The rules engine continuously applies a rule to selected data elements of patient assessment data (assessment data is all data relevant to the health of a patient) to determine whether the rule for a monitored patient has been contravened. In the event the rule has been contravened, the remote command center issues an alert."), and the data presentation module being configured to transmit the notification in the form of at least one of a page, a text message, a voice message, an email message, a telephone call, and a multimedia message to personnel relevant to the care of at least one patient (Par. [0127], "Upon receiving an emergency message, the service will pop up a window with the message on top of the desktop and stay there until the user dismisses or acknowledges the alert. The user alert service the loads video assessment module to allow the command center to view the bed with the emergency.”; The notification contains both a message in a popup window, which is presumably a text message, and a video of the 

Regarding Claim 25
Regarding claim 25, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data analysis module being configured to issue a notification in response to at least one patient’s status being inconsistent with an expected status (Par. [0075], “The rules engine continuously applies a rule to selected data elements of patient assessment data (assessment data is all data relevant to the health of a patient) to determine whether the rule for a monitored patient has been contravened. In the event the rule has been contravened, the remote command center issues an alert.”; Par. [0078], “if the rules engine determines that monitored data reflects both a simultaneous increase in heart rate of 25% and a decrease in blood pressure of 20%, occurring over a time interval of 2 hours.), and the data presentation module being configured to transmit the notification to the personnel relevant to the care of at least one patient (Par. [0121], “As the emergency alert server receives a message from a video server, it sends a message to all of the subscribed services in the command center.”; Par. [0127], “When a user logs into a workstation at the command center a user alert service subscribes to the emergency alert server and waits for any emergency message in the background.”; The user working at the command center that is subscribed to the alert system is considered to be personnel relevant to the care of the at least one patient.).

Regarding Claim 28
Regarding claim 28, claim 28 is a method claim that recites the same or substantially similar limitations as the system of claim 1. Rosenfeld teaches a patient care surveillance method (claim 23). Please refer to the rejection of claim 1 above.

Regarding Claim 29, 31, 34, 36, 37, 39, 41, 42, and 48-50
Regarding claims 29, 31, 34, 36, 37, 39, 41, 42, and 48-50, claims 29, 31, 34, 36, 37, 39, 41, 42, and 48-50 are method claims dependent upon claim 28 that recite the same or substantially similar limitations as those of claims 2, 4, 8, 10, 11, 13, 15, 16, and 23-25 respectively. Please refer to the rejections for claims 28 and 2, 4, 8, 10, 11, 15, 16, and 23-25 above.

Regarding Claim 32
Regarding claim 32, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 28. Rosenfeld further teaches accessing the data store and analyzing the clinical and non-clinical data, receiving and analyzing the current information and real-time patient monitor data, and identifying at least one recommended course of action for the at least one patient (Par. [0088], “In an embodiment of the present invention, continued care software evaluates selected data elements of assessment data continuously and provides an alert if those data are indicative of a different diagnosis. The alert may take the form of suggested diagnoses that are vetted by a series of questions posed by the continued care software to a caregiver. Based on the responses to the questions, a suggested diagnosis may be eliminated. The alert may also comprise instructions for specific tests to be run on the monitored patient to help formulate a new diagnosis.”; Recommending tests to aid in the diagnosis of the patient is considered a course of action for the patient.).

Regarding Claim 33
Regarding claim 33, claims 33 is a method claim dependent upon claim 28 that recite the same or substantially similar limitations as those of claim 6, which includes the language 

Regarding Claim 53
Regarding claim 53, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 28. Rosenfeld further teaches presenting information comprising presenting contextual information associated with the data (Par. [0121], “This notification alerts the command center users by means of a ‘pop-up’ alert window at the users’ workstation that an emergency condition exists at the bed calling for the alert, and that the floor caregiver has requested immediate backup.”; The presenting information presented an alert to the user. The alert notified the user that there was a problem. It also notified the user with the contextual information of the location of the alert, i.e. the bed calling or the alert.).

Regarding Claim 54
Regarding claim 54, claim 54 is a product claim describing a computer-readable medium having encoded thereon a process for patient care surveillance, with the process being the functions performed by the system of claim 1. Rosenfeld teaches a computer-readable medium (In order for the system to perform the functions of claim 1 and perform the steps outlined in claim 28 on a computer, there must be some sort of computer-readable medium containing the instructions for performing the functions and method steps.”).
With respect to the further limitations regarding identifying a recommended course of action, par. [0084]-[0085] are equally applicable to those limitations. 

Claims 3 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenfeld, Rao, Sharbaugh, and Magent, in further view of Ryan (US PG Pub. 2012/0046965).

Regarding Claim 3
Regarding claim 3, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches a data analysis module configured to access the data store and analyze the clinical and non-clinical data, receive and analyze the current information and real-time patient monitor data, and identify at least one risk score associated with the at least one patient (Par. [0092], "In still another embodiment of the present invention, continued care software operates on a diagnosis to 'triage' a patient. For example and without limitation a caregiver requests an Apache II score based on the diagnosis. Continued care software calls selected data elements from datastore appropriate to the diagnosis. The values of the selected data elements are weighted according to an algorithm and a patient severity score is determined. This patient severity score is used to determine whether the patient is treated in a patient monitoring station. For example, if one embodiment of the present invention, if the severity score is greater than or equal to a particular threshold, the patient is identified as requiring observation via a patient monitoring station.”).
However, Rosenfeld does not teach identifying a hospital readmission risk.
Ryan teaches identifying a hospital readmission risk (Par. [0049], "A readmission risk score is computed using the selected readmission risk prediction model and the receive3d patient data, as shown at block 310. The readmission risk score is then compared against one or more thresholds, as shown at block 312. In accordance with embodiments of the present invention, thresholds may be set by the clinical facility treating the patient, an external policy maker, and/or other entity and used to trigger treatment recommendations based on the risk of readmission.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to allow the combination of Rosenfeld, Rao, Sharbaugh, and Magent to calculate and identify a risk of hospital readmission as part of its system. Rosenfeld 

Regarding Claim 30
Regarding claim 30, claims 30 is a method claim dependent upon claim 28 that recite the same or substantially similar limitations as those of claim 3. Please refer to the rejections for claims 28 and 3 above.

Claims 17-22 and 43-47 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenfeld, Rao, Sharbaugh, and Magent, in further view of Hume (US PG Pub. 2013/0047113).

Regarding Claim 17
Regarding claim 17, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data presentation module being configured to present a graphical representation of relevant data.
Hume teaches the data presentation module being configured to present a graphical representation of relevant data (Par. [0036], “The graphical interface platform may monitor a patient from a perspective of applied therapy, and may further represent inputs 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to add to the system of Rosenfeld, Rao, Sharbaugh, and Magent the ability to present the relevant data in a graphical format, as taught by Hume, so that “clinicians can view results of therapeutic decisions in real-time and identify individuals whose states are improving or degrading.” (Par. [0036]).

Regarding Claim 18
Regarding claim 18, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data presentation module being configured to present a list view communicating one of: a list of patients with impending failures on any aspect of the metric under consideration (risk view), and a list of patients who actually failed on any aspect of the metric under consideration (event view).
Hume teaches the data presentation module being configured to present a list view communicating one of: a list of patients with impending failures on any aspect of the metric under consideration (risk view), and a list of patients who actually failed on any aspect of the metric under consideration (event view) (Fig. 10; Par. [0064], "The result of this 'drill down' is illustrated as a pop-up overlay in Fig. 10. The user can view each individual program involving the chosen medication (in our example, Propofol), including alert date and time, the type of limit violated, the numeric value of the limit as well as the initial and final dose entered by the clinician on the infusion device.”; Though this is talking specifically about infusion pumps, it is just an example of what the invention may be used for. The specification of the Hume reference says that it may be used to track patient information. If it has the ability to list all 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a list view that lists all patients who have exceeded limitations under consideration because it can provide “actionable, sorted data providing focus in identifying… trends and clinical best practice variations and potential issues.” (The ellipses was used to eliminate the words "medication delivery", the omission of which does not change the overall message of tracking trends and best practices).

Regarding Claim 19
Regarding claim 19, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data presentation module being configured to present a pareto view communicating at least one of the total number and percentage of actual failures on any aspect of the metric under consideration (event view), and the total number of patients who actually failed on any aspect of the metric under consideration (pareto list view).
Hume teaches the data presentation module being configured to present a pareto view communicating at least one of the total number and percentage of actual failures on any aspect of the metric under consideration (event view), and the total number of patients who actually failed on any aspect of the metric under consideration (pareto list view) (Fig. 12; Par. [0065], “An example screen shot of the Pareto analysis chart is shown in Fig. 12. The Pareto chart is the graphical display of the numeric data presented in the executive scorecard, showing individual values compared to a cumulative total. Any filter that has been applied in the generation of the executive scorecard will apply to or update the Pareto table.”; Though this is talking specifically about infusion pumps, it is just an example of what the invention may be used for. The specification of the Hume reference says that it may be used to 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to present the data in a pareto view because pareto charts are used to highlight the most important among a set of factors. Displaying the data in this manner "will allow the user to save time by focusing on just a few [factors] when investigating deviations from established best practices.” (Par. [0065]).

Regarding Claim 20
Regarding claim 20, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1, However, Rosenfeld does not teach the data presentation module being configured to present a failure view communicating at least one of the metric failure(s) encountered by each patient.
Hume teaches the data presentation module being configured to present a failure view communicating at least one of the metric failure(s) encountered by each patient (Fig. 6-8; Par. [0060], “For example, a user may hover-over an icon to cause the graphical representation to produce a pop-up screen containing more specific information on the medical device including… alarm status (here an IV container or bag the pump is drawing from is nearly empty), whether the infuser is infusing a high-risk medication, if there was an alarm/alert and length of time the incident has gone unresolved, etc.”; Figures 6-8 of Hume, there are status graphs of the pumps. It shows all the pumps and their statuses. If any of the pumps are experiencing a failure or at risk to experience a failure, it will show the failures of each of the pumps. Further, though this is talking specifically about infusion pumps, it is just an example of what the invention may be used for. The specification of the Hume reference says that it may be used to track patient information. If it has the ability to list all the instances of infusion pumps’ failure(s), it has the ability to list all the times that patients have failed some metric.)


Regarding Claim 21
Regarding claim 21, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data presentation module being configured to present a tile view communicating at least one of the total number of patients with impending failures on any aspect of the metric under consideration (risk view), and the total number of patients who actually failed on any aspect of the metric under consideration (event view).
Hume teaches the data presentation module being configured to present a list view communicating one of: a list of patients with impending failures on any aspect of the metric under consideration (risk view), and a list of patients who actually failed on any aspect of the metric under consideration (event view) (Fig. 9; Par. [0064], "The example shown in Fig. 9 displays a summary at the top for all CCAs and all infusers for a selected period of time, which includes but is not limited to Drug Library compliance, total number of programs, total number of alerts, overrides, edits, etc.”; Though this is talking specifically about infusion pumps, it is just an example of what the invention may be used for. The specification of the Hume reference says that it may be used to track patient information. If it has the ability to list all the instances of infusion pumps violating limits, it has the ability to list all the times that patient metrics exceed limitations.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to include a list view that lists all patients who have exceeded limitations under consideration because it can provide “actionable, sorted data providing focus in identifying… trends and clinical best practice variations and potential issues.” (The ellipses 

Regarding Claim 22
Regarding claim 22, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. However, Rosenfeld does not teach the data store comprising a plurality of databases.
Hume teaches the data store comprising a plurality of databases (Fig. 1; Par. [0032], “Referring now to the figures, Fig. 1 illustrates an example system for receiving, processing, and providing medical data. The system includes a number of servers, such as a picture archiving and communication system (PACS), a radiology information system (RIS), a medical list server (LIS), a hospital information system (HIS), electronic medical records (EMR), and electronic health records (EHR), for example, that are coupled to a further medical server.”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to access a plurality of databases as part of the data store because it is taking two prior art elements (a system accessing a datastore of patient information in Rosenfeld and a plurality of databases with patient information in Hume), combining them according to known methods (giving the system of Rosenfeld the ability to access the plurality of databases as in Hume) and achieving a predictable result (a system with the ability to access patient information from a plurality of databases).

Regarding Claims 43-47
Regarding claims 43-47, claims 43-47 are method claims dependent upon claim 28 that recite the same or substantially similar limitations as those of claims 17-21 respectively. Please refer to the rejections for claims 28 and 17-21 above.

Claims 26-27 and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Rosenfeld, Rao, Sharbaugh, and Magent, in further view of Ober (US PG Pub. 2007/0185739).

Regarding Claim 26
Regarding claim 26, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data presentation module being configured to transmit the notification to personnel relevant to the care of the at least one patient (Par. [0121], “As the emergency alert server receives a message from a video server, it sends a message to all of the subscribed services in the command center.”; Par. [0127], “When a user logs into a workstation at the command center a user alert service subscribes to the emergency alert server and waits for any emergency message in the background.”; The user working at the command center that is subscribed to the alert system is considered to be personnel relevant to the care of the at least one patient.).
However, Rosenfeld does not teach the data analysis module being configured to issue a notification in response to an ordered activity associated with the at least one patient being incomplete within a required time period.
Ober teaches the data analysis module being configured to issue a notification in response to an ordered activity associated with the at least one patient being incomplete within a required time period (Fig. 7-9; Par. [0072], “Each protocol preferably has at least one sentinel event that serves as the beginning of a patient’s episode of illness. Preferably, each subsequent event is measured in terms of length of time from the sentinel event. In addition to length of time between the sentinel event and subsequent events in the care process, several other time duration windows preferably are calculated and that may be used in assuring adherence to the clinical guideline. The table shown in Fig. 7 shows representative time variables used in calculating time windows for a given CCP for stroke. By calculating the length 
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to issue a notification if an ordered activity has not occurred within a required period of time because it allows the system to intervene and notify individuals to help minimize delays in the care process (see Par. [0072]).

Regarding Claim 27
Regarding claim 27, the combination of Rosenfeld, Rao, Sharbaugh, and Magent teaches all the limitations of claim 1. Rosenfeld further teaches the data presentation module being configured to transmit the notification to personnel relevant to the care of the at least one patient (Par. [0121], “As the emergency alert server receives a message from a video server, it sends a message to all of the subscribed services in the command center.”; Par. [0127], “When a user logs into a workstation at the command center a user alert service subscribes to the emergency alert server and waits for any emergency message in the background.”; The user working at the command center that is subscribed to the alert system is considered to be personnel relevant to the care of the at least one patient.).
However, Rosenfeld does not teach the data analysis module being configured to issue a notification in response to a monitored location of the at least one patient being inconsistent with an ordered treatment for the patient.
the data analysis module being configured to issue a notification in response to a monitored location of the at least one patient being inconsistent with an ordered treatment for the patient (Fig. 7-9; Par. [0072], “Each signal preferably is time stamped to determine the exact time and location of each patient and object. In addition to absolute (or relative) time/location recordings, the CCP system preferably includes a series of timing elements used to measure the duration of specific events. Each protocol preferably has at least one sentinel event that serves as the beginning of a patient’s episode of illness. Preferably, each subsequent event is measured in terms of length of time from the sentinel event. In addition to length of time between the sentinel event and subsequent events in the care process, several other time duration windows preferably are calculated and that may be used in assuring adherence to the clinical guideline. The table shown in Fig. 7 shows representative time variables used in calculating time windows for a given CCP for stroke. By calculating the length of time between certain time variables and known capacity constraints, the CCP system automatically identifies potential delays in the care process and takes appropriate actions, such as alerting individuals (people objects) to intervene in the process via electronic notification. The system then determines when to intervene by comparing the calculated time intervals to standard intervals embedded in the clinical guideline. Fig. 8 illustrates a representative table generated by this process, with the resulting data displayed as a timeline in Fig. 9. These are merely representative examples of the CCP system (and a given CCP) evaluates and uses temporal (as well as spatial, such as location) considerations.”; If the system evaluates and uses temporal and spatial considerations in transmitting an alert based on the timeline of treatment, the alert that is transmitted because a patient has not had a treatment taken place within a required time can also be issued if a patient is not in the proper location to receive the said treatment at the time that the treatment should be given.).
It would have been obvious to one having ordinary skill in the art before the effective filing date of this application to issue a notification in response to the monitored location of the 

Regarding Claims 51 and 52
Regarding claims 51 and 52, claims 51 and 52 are method claims dependent upon claim 28 that recite the same or substantially similar limitations as those of claims 26 and 27 respectively. Please refer to the rejections for claims 28 and 26 and 27 above.

Response to Arguments
Rejections Made Under 35 USC 101
Applicant's Remarks filed January 19, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
The 101 rejections have been updated to properly address the newly added limitations. However, in the absence of arguments directed towards the rejections, the rejections made under 35 U.S.C. §101 are sustained.

Rejections Made Under 35 USC 103
Applicant's Remarks filed January 19, 2021 have been fully considered but they are not persuasive.
Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D MOSELEY whose telephone number is (469)295-9099.  The examiner can normally be reached on Mon-Thur 9:30-6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY D. MOSELEY/Examiner, Art Unit 3686